                                                                            .---------- -----      ______          ...,

                                                                                      FILED
                             UNITED STATES DISTRICT COUR
                           SOUTHERN DISTRICT OF CALIFO                                 SEP 2 5 2019
                                                                                CLEfiK 0 S. ,;:5:-RiC T COUHT
UNITED STATES OF AMERICA,                                                    SOL -;-.;Ef;', CISih iCT OF Ci\LIFOR I
                                                                             BY                               OEf T,
                                                        Case No. l 9CR36      -

                                     Plaintiff,
                     vs.
                                                        JUDGMENT OF DISMISSAL
YARILATZY PELAYO ESCOBEDO (02),

                                   Defendant.



IT APPEARING that the defendant is now entitled to be discharged for the reason that:

     an indictment has been filed in another case against the defendant and the Court has
•    granted the motion of the Government for dismissal of this case, without prejudice; or

•    the Court has dismissed the case for unnecessary delay; or

•    the Court has granted the motion of the Government for dismissal, without prejudice; or

•    the Court has granted the motion of the defendant for a judgment of acquittal; or

•    a jury has been waived, and the Court has found the defendant not guilty; or

•    the jury has returned its verdict, finding the defendant not guilty;

     of the offense(s) as charged in the Information:
     21 USC 952, 960 and 18 USC 2 - Importation of Methamphetamine; Aiding & Abetting.




Dated:   9/25/2019
                                                  Hon. NA1~·H'.\N~I- fv'l. COVlt.)I NS
                                                  United States Magistrate Judge
